TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00430-CV



                                Alexander G. Fedorov, Appellant

                                                v.

                                     Cecilia Cavuto, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
           NO. 10-1363-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                                             ORDER


                On May 4, 2016, this Court rendered judgment affirming a final trial-court order

adverse to appellant Alexander Fedorov.1 The initial deadline to file a motion for rehearing or for

en banc reconsideration was May 19, 2016.2 Emphasizing that his appellate counsel withdrew

following our judgment and professing the need for time to obtain new counsel, Fedorov has

requested and been granted two extensions, the most recent of which will expire on August 1, 2016.

Still claiming that he needs time to secure counsel, Fedorov now seeks a third extension—until

Monday, August 15, 2016, for a total extension of 88 days on top of the original 15-day

period—upon expiration of which he advises he will file his motion pro se if necessary. The

extension request is opposed by the appellee, Cecilia Cavuto, and we agree that we cannot let

       1
         See Fedorov v. Cavuto, No. 03-14-00430-CV, 2016 Tex. App. LEXIS 4668
(Tex. App.—Austin May 4, 2016, no pet. h.) (mem. op.).
       2
           See Tex. R. App. P. 49.1, 49.7.
this cause linger indefinitely. We grant Fedorov’s current requested extension, but we will grant

no more.

              It is order on July 29, 2016.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland




                                                2